


EXHIBIT 10.5


MOLINA HEALTHCARE, INC.
AMENDED AND RESTATED
DEFERRED COMPENSATION PLAN
(2013)
This Deferred Compensation Plan (the “Plan”) is amended and restated effective
October 1, 2013 (the “Restatement”), by MOLINA HEALTHCARE, INC., a Delaware
corporation (the “Company”) with reference to the following:
A.The Company originally established a Deferred Compensation Plan for key
employees, effective September 1, 1999 (the “Original Plan”). The Original Plan
was amended on March 29, 2001.
B.    As a result of the adoption of section 409A of the Internal Revenue Code
of 1986 (the “Code”), the Original Plan was frozen effective at midnight on
December 31, 2004.
C.    This Plan was implemented effective January 1, 2005 to replace the
Original Plan with a new plan that complies with the requirements of Code
section 409A and the related Treasury Regulations (and other guidance from the
Internal Revenue Service) thereunder (collectively, the “409A Requirements”).
D.    This Plan was established to provide key employees of the Company and its
subsidiaries a tax deferred, capital accumulation program. The Plan is intended
to provide benefits to a select group of management or highly compensated
personnel in order to attract and retain the highest quality executives. The
Company does not intend for this to be a qualified plan within the meaning of
sections 401(a) and 501(a) of the Code.
E.    This Plan is hereby amended and restated to ensure compliance with the
409A Requirements.
F.    This Plan is intended to be an unfunded plan for purposes of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”). Company
contributions and voluntary compensation deferrals shall be held in a “Rabbi
Trust,” as that term is defined in Revenue Procedure 92-64, 1992-2 C.B. 422.
NOW, THEREFORE, the Company hereby adopts this Plan on the following terms and
conditions:
1.
Definitions. Whenever used in this Plan, the following words and phrases shall
have the meaning set forth below, unless a different meaning is expressly
provided or plainly required by the context in which the words or phrases are
used:


1





--------------------------------------------------------------------------------




1.1.
Beneficiary means a person designated by a Participant to receive Plan benefits
in the event of the Participant’s death.

1.2.
Board means the Board of Directors of the Company and its successors.

1.3.
Change in Control means, a Change in Ownership, a Change in the Effective
Control, a Change in Assets or a termination of the Plan and distribution of
compensation deferred hereunder within twelve (12) months after any of the
foregoing events. For purposes of this Section, “Company” shall include (i) the
company for which a Participant is performing services at the time of the Change
in Control, (ii) the company liable for the payment of the deferred compensation
(or all companies liable if more than one company is liable), or a company that
is a majority shareholder of a company identified in (i) or (ii), or any company
in a chain of companies in which each company is a majority shareholder of
another company in the chain, ending in a company identified in (i) or (ii). The
events described in this section will not be considered to occur, with respect
to an employee of a participating entity, if a participating entity is sold and
the employee of the participating entity continues employment with the Employer
subsequent to the sale. The events described in this section have the following
meanings:

a.
Change in Ownership means the acquisition of stock by any one person or persons
acting in concert (a “group”) of the Company, that when added to the stock of
the person or group constitutes more than 50% of the total fair market value or
total voting power of the stock of the Company. The acquisition of additional
stock by any person or group who are already considered to own more than 50% of
the stock of the Company shall not constitute a change in ownership of the
Company. An increase in the percentage of stock owned by any person or group, as
result of a transaction in which the Company acquires its stock in exchange for
property will be treated as an acquisition of stock for purposes of this
section.

b.
Change in the Effective Control means the occurrence of any of the following
events, despite the fact that the Company has not undergone a Change in
Ownership as described above:

i.
The acquisition by any person or group (or acquisition during the 12-month
period ending on the date of the most recent acquisition by such person or
persons) of ownership of stock of the Company possessing 35% or more of the
total voting power of the stock, except if such acquisition is the result of a
change in “record ownership” and not a change in “beneficial ownership;”

ii.
The replacement of a majority of the Company’s board of directors during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the


2





--------------------------------------------------------------------------------




Company’s board of directors prior to the date of the appointment or election;
or
iii.
A transaction between the Company and another company resulting in a Change in
Control. Provided that this section shall not apply to the acquisition of
additional control of the Company by any person or group, if that person or
group is considered to effectively control the Company prior to the acquisition.

iv.
Provided that this section shall not apply to the acquisition of additional
control of the Company by any person or group, if that person or group is
considered to effectively control the Company prior to the acquisition.

c.
Change in Assets means the acquisition by any person or group (or acquisition
during the 12-month period ending on the date of the most recent acquisition by
such person or persons) of assets from the Company, that have a total gross fair
market value equal to, or more than, 40% of the total gross fair market value of
all the assets of the Company immediately prior to such acquisition or
acquisitions. A transfer of assets by the Company will not be treated as a
Change in Assets if the assets are transferred to any of the following
(determined immediately after the transfer):

i.
A shareholder of the Company (as determined, immediately before the asset
transfer) in exchange for or with respect to its stock;

ii.
An entity, 50% or more of the total value or voting power of which is owned
directly or indirectly by the Company;

iii.
A person or group that owns, directly or indirectly, 50% or more of the total
value or voting power of all the outstanding stock of the Company; or

iv.
An entity, at least 50% of the total value or voting power of which is owned,
directly or indirectly, by a person described in (iii).

For purposes of this subsection (c), the gross fair market value of assets is
the value of the assets of the Company or the value of the assets being disposed
of with regard to any liabilities associated with such assets. If assets are
transferred to an entity that is controlled by the shareholders of the
transferring company immediately after the transfer, there is no Change in
Control.
1.4.
Company means MOLINA HEALTHCARE, INC., a Delaware corporation.

1.5.
Company Stock means shares of stock issued by the Company.

1.6.
Disability means with respect to a Participant (i) the inability to engage in
any substantial gainful activity by reason of any medically determinable
physical or


3





--------------------------------------------------------------------------------




mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, or (ii) the
receipt of income replacement benefits for a period of not less than three (3)
months under an accident and health plan covering employees of the Company, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months.
1.7.
The original Effective Date of this Plan means January 1, 2005. The Effective
Date of this Restatement shall mean October 1, 2013.

1.8.
Key Employee means an employee of the Company or a Subsidiary, who is (A) a
member of a select group of management or highly compensated employees within
the meaning of §2520.104-23 of the Department of Labor ERISA Regulations, (B)
projected to receive Plan Year Compensation (base pay plus bonus), including
amounts deferred to any 401(k) Plan, Deferred Compensation Plan, or Cafeteria
Plan maintained by the Company, of $125,000 or more and (C) designated by the
Plan Committee as a Key Employee.

1.9.
Participant means (A) a Key Employee who timely files a Written Election
pursuant to Section 2.3, below, and (B) a former Employee who, at the time of
his termination from employment, retirement, death, or occurrence of Disability,
retains, or whose beneficiary retains, benefits earned under the Plan in
accordance with its terms. A Participant is considered an Active Participant in
the Plan until the earlier of the following: (A) the Participant separates from
service under the terms of this Plan; or (B) the Participant is no longer a Key
Employee.

1.10.
Plan means the Molina Healthcare, Inc. Amended and Restated Deferred
Compensation Plan (2013) evidenced by this document and the Trust Agreement
previously established in connection herewith.

1.11.
Plan Committee means the individuals appointed by the Board from time to time to
administer the Plan as provided herein.

1.12.
Plan Year means the calendar year.

1.13.
Plan Year Compensation means the total taxable income (other than Share Awards)
paid to an Active Participant by the Company or a Subsidiary during any Plan
Year, or portion thereof in which he is a Participant in this Plan, as reflected
on a Key Employee’s form W-2.

1.14.
Separation from Service. A separation from service with the Company, provided
such separation constitutes a separation from service under Treasury Regulation
Section 1.409A-1(h).


4





--------------------------------------------------------------------------------




1.15.
Share Awards means shares of Company Stock which are awarded to a Participant as
an employee by the Company.

1.16.
Specified Employee means a “key employee” of the Company, as defined in section
416(i) of the Code without regard to paragraph five (5) thereof.

1.17.
Subsidiary means any entity in which the Company owns not less than 80% of the
outstanding voting interests.

1.18.
Trust Agreement means the grantor trust established in connection with this Plan
between the Company as grantor and the Trustee.

1.19.
Trustee means Union Bank of California and any successor institutional trustee
named to succeed such Trustee under the terms of the Trust Agreement established
in connection with this Plan.

1.20.
Unforeseeable Financial Emergency means: (i) an illness or accident of the
Participant or beneficiary, the Participant’s or beneficiary’s spouse, or the
Participant’s or beneficiary’s dependent; (ii) the loss of the Participant’s or
beneficiary’s property due to casualty; or (iii) other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant or beneficiary. Determination of whether a Participant has
incurred an Unforeseeable Financial Emergency shall be made by the Plan
Committee, in accordance with the requirements of Section 409A of the Code and
any guidance issued thereunder.

2.
Participation.

2.1.
Eligibility. An employee of the Company or a Subsidiary is eligible to
participate in this Plan upon meeting the criteria for Key Employee specified in
Section 1.7. Any Key Employee who was a Participant in the Original Plan and who
continued in the employ of the Company on the Effective Date will continue to be
a Participant in this Plan, subject to the right of the Company’s Chief
Executive to no longer designate such employee as a Key Employee thereafter.

2.2.
Entry Date. An employee of the Company or a Subsidiary who met the eligibility
requirement specified in Section 2.1 as of the Effective Date of this Plan
Restatement is a Participant in the Plan as of the Effective Date. Newly
eligible employees of the Company who have met the enrollment requirements under
Section 2.3 of the Plan shall commence participation in the Plan within thirty
(30) days of their date of hire. An employee of the Company or a Subsidiary who
meets the eligibility requirements specified in Section 2.1 but fails to meet
the requirements in accordance with Section 2.3 within the period required,
shall become a Participant in this Plan on the first day of the next Plan year
following submission of a Written Election form as specified in Section 2.3.


5





--------------------------------------------------------------------------------




2.3.
Written Election by Participant. As a condition to participation in the Plan,
each newly eligible Employee shall complete, sign and return to the Plan
Committee a Written Election within thirty (30) days after the date the
Participant becomes eligible to participate in the Plan. Annual enrollment shall
be in December each year for the following Plan Year. Each Participant shall
submit a Written Election prior to the first day of the Plan Year in which he or
she will be a Participant.

a.
Such Written Election shall be made on the form presented to the Participant by
the Plan Committee and shall set forth:

v.
his election to participate in this Plan under the terms hereof;

vi.
the amount of Plan Year Compensation the Participant has determined to defer
under the Plan for the Plan Year, pursuant to Section 3.1 below;

vii.
the investment vehicles into which the Participant desires to have his Account
attributable to deferral of Plan Year Compensation invested, as provided in
Section 3.5 below, and the percentage of such Account allocated to each elected
investment vehicle;

viii.
the date on which his benefit is to be distributed which is the earliest of: (a)
the date specified for an In-Service Withdrawal; (b) an Unforeseeable Financial
Emergency; (c) the later of (i) when he separates from service with the Company
for any reason or (ii) a date subsequent to his termination of employment
specified by the Participant;

ix.
the form in which his benefit is to be distributed upon separation from service
or retirement.

b.
A Participant’s most recently submitted Written Election shall remain in effect
for subsequent Plan Years until the Participant changes it in accordance with
the following:

v.
A Participant may change the amount of Plan Year Compensation he/she will defer
under the Plan for future Plan Years by submitting a new Written Election to the
Company. Such new election must be submitted to the Company on or before the
seventh (7th) day immediately preceding the Plan Year for which the new election
is to be effective. Any election of the amount of Plan Year Compensation to
defer for a given Plan Year shall be irrevocable on and after the first day of
the Plan Year for which the election was made.

vi.
A Participant may change the investment vehicle(s) in which he desires to have
that portion of his Account attributable to Plan Year


6





--------------------------------------------------------------------------------




Compensation and investment income invested and the percentage of his Account
allocated to each investment vehicle by completing and submitting any form or
forms required by the Company. Changes in investment vehicle(s) will be made as
of the last business day of each month. The Participant must submit the
completed form or forms with the requested changes to the Trustee on or before
the twenty-fifth (25th) day of the current month (or the last business day
immediately preceding the twenty-fifth of the month) for the changes to be made
by the last business day of the current month. Changes requested on forms
submitted after the twenty-fifth (25th) day of the current month will be made on
the last business day of the following month.
vii.
Notwithstanding the foregoing, the Trustee shall, at the direction of the Plan
Committee, have the duty and authority to invest the trust assets and funds in
accordance with the terms of the Trust Agreement, and all rights associated with
the trust assets shall be exercised by the Trustee as designated by the Plan
Committee and shall in no event be exercisable by or be settled upon
Participants or their Beneficiaries.

viii.
A Participant may change the date or form of distribution by submitting a new
Written Election to the Company, provided that the following conditions are met:

(1)
That such election may not take effect until at least twelve (12) months after
the date on which the election is made;

(2)
In the case of an election related to a payment other than a payment on account
of death, disability or the occurrence of an financial hardship, such payment
must be deferred for a period of not less than five (5) years from the date such
payment would have otherwise been made, and

(3)
Any election related to a payment at a specified time or pursuant to a fixed
schedule may not be made less than twelve (12) months prior to the date of the
first scheduled payment.

2.4.
Duration of Participation. Any Key Employee who has become a Participant at any
time shall remain a Participant, even though he is no longer an Active
Participant, until his entire benefit under the terms of the Plan has been paid
to him (or to his Beneficiary in the event of his death), at which time he
ceases to be a Participant.

2.5.
Maintenance of Records. The annual Designation of Participants by the Plan
Committee shall be maintained in the corporate minute book. The Written
Elections by Participants shall be maintained in the corporate records with all
other files pertaining to this Plan by the Plan Committee.


7





--------------------------------------------------------------------------------




3.
Contributions and Allocation.

3.1.
Participant Contributions. A Participant may elect to defer a portion, up to
100%, of his Plan Year Compensation. For a Participant’s initial Plan Year of
participation, the minimum deferral for base pay and bonus pay, combined, must
be at least $5,000. For succeeding years of participation, a Participant may not
defer an amount less than the minimum established from year to year by the Plan
Committee. A written election must be submitted, pursuant to the terms of
Section 2.3, specifying the dollar amount or percentage of Plan Year
Compensation the Participant has chosen to defer. A separate written election
must be submitted, pursuant to the terms of Section 2.3, specifying the dollar
amount or percentage of bonus pay the employee has chosen to defer. Once a
Participant’s contributions for a Plan Year reach his elected dollar amount or
percentage, such Participant shall not be allowed to defer additional portions
of his Plan Year Compensation for the remainder of the Plan Year. Any amounts in
excess of his elected dollar amount or percentage inadvertently deferred shall
be refunded to the Participant as soon as practicable.

3.2.
Company Contributions. The Company may, subject to the sole discretion of its
Board of Directors, make contributions for the Participants, reserving the right
to discriminate among the Participants in the amount or percentage of
contributions made in any Plan Year.

3.3.
Allocation of Participant Contributions. All amounts which a Participant elects
to defer under the terms of this Plan shall be allocated to his Account as of
the last business day of each month. Each such Participant Deferral Account
shall be credited with earnings as provided in Section 3.5 below.

3.4.
Allocation of Company Contributions. Any amounts contributed by the Company on
behalf of a Participant under Section 3.2 above shall be allocated to the
Company Contribution Account of each Participant. Each such Company Contribution
Account shall be credited with earnings as provided in Section 3.5 below.

3.5.
Credited Earnings. The Account of each Participant (which includes his
Participant Deferral Account established under Section 3.1 and his Company
Contribution Account established under Section 3.2) shall be credited as of the
last business day of each month with the actual monthly earnings on the
investments allocated to his Account.

3.6.
Funding. The assets of the Plan shall be held under the Trust Agreement (a
“grantor trust”) designated in Article I above. As such, the Plan is intended to
be an unfunded plan for purposes of the requirements of ERISA and the Code.

Notwithstanding the provisions under the terms of the Plan that amounts
contributed to this Plan, plus earnings thereon, shall be allocated to separate
Accounts of Participants, all such amounts credited to such individual Accounts
shall remain the general assets of the Employer, and as such shall remain
subject to the claims of the general creditors of the Company. This Plan and the
related

8





--------------------------------------------------------------------------------




Trust Agreement do not create, nor does any Employee, Participant or Beneficiary
have, any right with respect to any specific assets of the Company or the Plan.
4.
Vesting of Accounts. The Participant Deferral Accounts and the Company
Contribution Account of each Participant shall be 100% vested in such
Participant at all times.

5.
Types of Benefits.

5.1.
Separation from Service Benefit. A Participant’s Separation for Service Benefit
is the unpaid balance of his Accounts which equals the total of all
contributions made by the Participant and the Company allocated to his Account
and all earnings credited to his Account in accordance with the terms of the
Plan and the Trust Agreement, less any distributions already paid.

5.2.
Disability Benefit. If a Participant becomes Disabled as defined in Section 1.5
above, the Company will pay his Retirement Benefit, calculated under Section
5.1, in the applicable form elected by the Participant in his Written Election.

A Participant who believes he has suffered a Disability within the meaning of
Section 1.5 shall make application to the Plan Committee, on a form prescribed
by the Plan Committee, for a determination of whether he is Disabled under the
terms of Section 1.5. The Participant shall make such written application to the
Plan Committee on or after the date which is at least five (5) consecutive
months following the date he first suffered the impairment under consideration.
Any determination by the Plan Committee that a Disability exists under the
provisions of Section 1.5 shall be effective only after the date the Disability
has existed for six (6) consecutive months. All determinations made by the Plan
Committee shall be final, and no Participant shall be considered Disabled for
any purpose whatsoever under the provisions of this Plan if determined not to be
Disabled by the Plan Committee under the procedures set forth in this Section.
The Plan Committee shall notify each Participant who has made application under
this Section 5.2, in writing, of its determination within three (3) months of
the date the Plan Committee receives the Participant’s application hereunder.
The Participant shall cooperate in providing any information to the Plan
Committee which it requires in making its determination, including, but not
limited to, access to the Participant’s medical records, direct contact with his
physician, and physical examination by a physician selected by the Company. Any
Participant who does not fully cooperate shall be deemed not Disabled by the
Plan Committee and so notified.
5.3.
Death Benefit.

(1)
If a Participant dies after a distribution has commenced or if the Company has
not purchased a life insurance contract in connection with the Participant’s
Retirement Benefit, the Company will continue the payments of such distribution
otherwise due to the Participant to his designated Beneficiary, in the
applicable form elected by the Participant in his Written Election.


9





--------------------------------------------------------------------------------




(2)
If a Participant dies while still employed by the Company and the Company has
purchased a life insurance contract in connection with such Participant’s
Retirement Benefit, the Company will pay the Participant’s designated
Beneficiary the greater of his Retirement Benefit as determined under Section
5.1 above or his Projected Retirement Benefit (as defined below), in the
applicable form elected by the Participant in his Written Election. “Projected
Retirement Benefit” means the amount determined by projecting the average of the
Participant’s contributions for all years of participation hereunder, at an
earnings rate periodically set by the Plan Committee, to retirement at age 60.

5.4.
In-Service Withdrawal. A Participant may designate a date in the future for
receipt of an In-Service Withdrawal with respect to the Participant’s
contribution for a given Plan Year. Such withdrawal may be paid while the
Participant remains employed with the Company, but shall be paid without
Credited Earnings attributable to such Participant Contribution (which Credited
Earnings shall be distributed upon termination of employment or retirement) in
four (4) equal yearly installments commencing no earlier three (3) years after
such Participant’s commencement of participation in the Plan; provided, however,
that a Participant may elect to defer commencement of an In-Service Withdrawal
subject to the following requirements:

i.
the Participant must deliver to the Company of a written election not later than
twelve (12) months prior to the date the payment is scheduled to be paid;

ii.
the payments that are subject to the election must be delayed at least five (5)
years from the date the payments would have otherwise been made; and

iii.
the election will not take effect until at least twelve (12) months after the
election is made.

5.5.
Unforeseeable Financial Emergency Benefit. A Participant may request a portion
of his Retirement Benefit as an Unforeseeable Financial Emergency Benefit at any
time by providing the Plan Committee, to its satisfaction, with a written
request, proof of an Unforeseeable Financial Emergency, and proof that all other
financial resources have been explored and utilized to: (i) receive a partial or
full payout from the Plan and/or (ii) suspend any deferrals required to be made
by a Participant. The amount of a Unforeseeable Financial Emergency Benefit
shall be limited to the lesser of the amount needed for the financial hardship
or such Participant’s Retirement Benefit. If a Participant receives a
distribution as a result of an Unforeseeable Financial Emergency, such
Participant may not participate in the Plan during the Plan Year following the
year of the hardship distribution.


10





--------------------------------------------------------------------------------




6.
Distributions.

6.1.
Form of Benefits. The Company shall pay benefits in the form associated with
Type of Benefit elected by the Participant, and, to the extent a Type of Benefit
may be distributed in various forms, the Company shall pay benefits in the form
elected by the Participant. The forms of benefits associated with the Types of
Benefits are the following:

a.
Separation from Service Benefit, Disability Benefit, and Death Benefit shall be
paid in (i) one lump sum; (ii) 5 yearly installments; (iii) 10 yearly
installments; or (iv) 15 yearly installments;

b.
In-Service Withdrawal shall be paid as provided in Section 5.5 above; and

c.
Unforeseeable Financial Emergency Benefit shall be paid in one lump sum.

6.2.
Commencement of Payments. The Company will pay, or begin to pay, the Types of
Benefits under this Plan to the Participant in accordance with the following:

b.
Separation from Service Benefit, Disability Benefit, and Death Benefit payments
shall commence no later than 65 days following the date on which the Participant
retires, terminates service, becomes disabled, or dies;

c.
In-Service Withdrawal payments shall commence on the date designated by the
Participant on his Written Election pursuant to Section 2.3, provided that such
payments are from Participant Contributions that have been in such Participant’s
Deferral Account for at least two years;

d.
Unforeseeable Financial Emergency Benefit payments shall commence no later than
sixty-five (65) days after a request for a Unforeseeable Financial Emergency
Benefit is approved by the Plan Committee.

6.3.
Domestic Relations Order. In the event the Plan Committee receives a Domestic
Relations Order from a potential Alternate Payee, the Plan Committee shall
notify the Participant whose benefit is the subject of such order and provide
him/her with information concerning the Plan’s procedures for administering
Qualified Domestic Relations Orders (“QDROs”). Unless and until the order is set
aside, the following provisions shall apply:

b.
The Plan Committee shall within a reasonable time determine whether the order is
a QDRO and shall notify the Participant whose benefit is the subject of the
order, of its determination. The Plan Committee may designate a representative
to carry out its duties under this provision.

c.
Nothing in this Section shall be deemed to allow payment under a QDRO to an
Alternate Payee of any benefit which would violate Section 409A of the Code and
the regulations thereunder.


11





--------------------------------------------------------------------------------




d.
QDRO definitions. For purposes of Section 6.3 the following definitions and
rules shall apply:

i.
Alternate Payee means any spouse, former spouse, child or other dependent of a
Participant who is recognized by a QDRO as having a right to receive all, or a
portion of, the benefits payable under this Plan with respect to the
Participant.

ii.
Domestic Relations Order means any judgment, decree, or order (including
approval of a property settlement agreement) which:

(4)
relates to the provision of child support, alimony payments, or marital property
rights to a spouse, child, or other dependent of a Participant; and

(5)
is made pursuant to a state domestic relations law (including a community
property law).

iii.
Qualified Domestic Relations Order means any Domestic Relations Order meeting
the requirements for a Qualified Domestic Relations Order under Code section
414(p), which satisfies any additional criteria under policies established by
the Plan Committee.

Notwithstanding sections 6.2 and 7.3, distributions to a Specified Employee
shall not commence earlier than six (6) months after the date such Specified
Employee experiences a separation from service (or, if earlier, the date of
death of the employee).
7.
Amendment, Termination of Plan, Change in Control.

7.1.
Amendment. The Company reserves the right to amend the Plan at any time by
resolution of the Plan Committee. The Plan Committee will determine the
effective date of any such amendment. The amendment may not deprive any
Participant or Beneficiary of any portion of a benefit under the terms of this
Plan at the time of the amendment.

7.2.
Termination of Plan. The Company reserves the right to terminate the Plan under
the following circumstances:

e.
The Plan Committee may resolve to terminate the Plan provided that:

i.
all arrangements of the same type (account balance plans, nonaccount balance
plans, separation pay plans or other arrangements) are terminated with respect
to all participants;

ii.
no payments other than those otherwise payable under the terms of the plan
absent a termination of the plan are made within twelve (12) months of the
termination of the arrangement;


12





--------------------------------------------------------------------------------




iii.
all payments are made within twenty-four (24) moths of the termination of the
arrangement; and

iv.
the Company does not adopt a new arrangement that would be aggregated with any
terminated arrangement under the plan aggregation rules at any time for a period
of five years following the date of termination of the arrangement.

f.
The Plan Committee may terminate the Plan and make payments to the participants
at any time during the twelve (12) months following a change in control of the
corporation;

g.
A corporate dissolution taxed under section 331, or with the approval of a
bankruptcy court pursuant to 11 U.S.C. §503(b)(1)(A), provided that the amounts
deferred under the plan are included in the participants’ gross incomes by the
latest of:

i.
the calendar year in which the plan termination occurs,

ii.
the calendar year in which the amount is no longer subject to a substantial risk
of forfeiture, or

iii.
the first calendar year in which the payment is administratively practicable.

7.3.
Change in Control. In the event of a Change in Control, the Company shall, as
soon as possible, but in no event later than ten days after the Change in
Control, notify the Trustee, and the Trustee or its agent shall immediately
calculate the Retirement Benefit of each Participant and distribute such amounts
to the Participant or Beneficiary in a lump sum within thirty (30) days of the
notification. If the Company fails to notify the Trustee as specified in this
section, the Trustee may act upon notification of the “Change of Control”
obtained in an alternate manner. The Trustee shall incur no liability to any
person for any action taken pursuant to such notification and in conformity with
the terms of the Plan.

8.
Benefits Not Funded. Participants and Beneficiaries have the status of unsecured
creditors of the Company, and the Plan constitutes a mere promise by the Company
to make benefit payments in the future. A Participant’s or Beneficiary’s
interest in the Plan is an unsecured claim against the general assets of the
Company, and neither the Participant nor a Beneficiary has any right against the
account until the Plan has distributed the benefit. All amounts credited to an
account are the general assets of the Company and may be disposed of or used by
the Company in such manner as it determines.

Notwithstanding the first paragraph of this Section 8, the Company will make
deposits to a trust pursuant to a Trust Agreement, a copy of which is attached,
as provided above. Such Trust Agreement created by the Company is intended to be
a grantor trust, and any assets held by such

13





--------------------------------------------------------------------------------




trust to assist the Company in meeting its obligations under the Plan will
conform to the terms of the model trust, as described in Revenue Procedure
92-64, 1992-2 C.B. 422, promulgated by the Internal Revenue Service. The Company
will make a transfer of cash to the trust annually in the amount necessary to
pay the deferred compensation required.
It is the intention of the parties that this Plan and the accompanying Trust
Agreement shall constitute an unfunded arrangement maintained for the purpose of
providing deferred compensation for a select group of management or highly
compensated employees for purposes of Title I of ERISA.
9.
Administration.

9.1.
Plan Committee. The Plan shall be administered by the Plan Committee. The Plan
Committee shall have full authority and power to administer and construe the
Plan, subject to applicable requirements of law. Without limiting the generality
of the foregoing, the Plan Committee shall have the powers indicated in the
foregoing Sections of the Plan and the following additional powers and duties:

a.
To make and enforce such rules and regulations as it deems necessary or proper
for the administration of the Plan;

b.
To interpret the Plan and to decide all questions concerning the Plan;

c.
To determine the amount and the recipient of any payments to be made under the
Plan;

d.
To designate and value any investments deemed held in the Accounts; and

e.
To make all other determinations and to take all other steps necessary or
advisable for the administration of the Plan.

All decisions made by the Plan Committee pursuant to the provisions of the Plan
shall be made in its sole discretion and shall be final, conclusive, and binding
upon all parties.
9.2.
Delegation of Duties. The Plan Committee may delegate such of its duties and may
engage such experts and other persons as it deems appropriate in connection with
administering the Plan. The Plan Committee shall be fully protected in any
action taken, in good faith, in reliance upon any opinions or reports furnished
them by any such experts or other persons.

9.3.
Indemnification of Committee. The Company agrees to indemnify and to defend to
the fullest extent permitted by law any person serving as a member of the Plan
Committee, and each employee of the Company or any of its affiliates appointed
by the Plan Committee to carry out duties under this Plan, against all
liabilities, damages, costs and expenses (including attorneys’ fees and amounts
paid in settlement of any claims approved by the Company) occasioned by any act
or omission to act in connection with the Plan, if such act or omission is in
good faith.


14





--------------------------------------------------------------------------------




9.4.
Liability. To the extent permitted by law, neither the Plan Committee nor any
other person shall incur any liability for any acts or for any failure to act
except for liability arising out of such person’s own willful misconduct or
willful breach of the Plan.

9.5.
Claims Review Procedure.

a.
A claim for benefits may be filed, in writing, with the Plan Committee. A
written disposition of a claim shall be furnished to the claimant within a
reasonable time after the claim for benefits is filed. In the event a claim for
benefits is denied, the Plan Committee shall provide the claimant with the
reasons for denial.

b.
A claimant whose claim for benefits was denied may file for a review of such
denial, with the Plan Committee, no later than 60 days after he has received
written notification of the denial.

c.
The Plan Committee shall give a request for review a full and fair review. If
the claim for benefits is denied upon completion of a full and fair review,
notice of such denial shall be provided to the claimant within 60 days after the
Plan Committee’s receipt of such written claim for review. This 60-day period
may be extended in the event of special circumstances. Such special
circumstances shall be communicated to the claimant in writing within the 60-day
period. If there is an extension, a decision shall be made as soon as possible,
but not later than 120 days after receipt by the Plan Committee of such claim
for review.

d.
If benefits are provided or administered by an insurance company, insurance
service, or other similar organization which is subject to regulation under the
insurance laws of a state, the claims procedure relating to these benefits may
provide for review. If so, that company, service, or organization will be the
entity to which claims are addressed.

10.
General Provisions

10.1.
Designation of Beneficiary. Each Participant shall designate, in writing, prior
to the date he first becomes a Participant in the Plan, one or more
beneficiaries to receive his benefit under the provisions of Section 5.4. The
Participant shall file the written designation with the Plan Committee. The
Participant may revoke a previous beneficiary designation by filing a new
written beneficiary designation with the Plan Committee.

In any event, if a Participant or Beneficiary who has designated another
Beneficiary is divorced, all beneficiary designations executed prior to the
effective date of the dissolution of marriage (or other decree or order entered
under applicable state law) are automatically revoked under the terms of this
Section 10.1. In such event, the Participant or Beneficiary may designate one or
more Beneficiaries in accordance with the terms of this Section 9.1. If none is
made following

15





--------------------------------------------------------------------------------




the effective date of the dissolution of the marriage, the individual’s benefit
shall pass under the laws of intestate succession and the terms of the next
following paragraph.
If a Participant fails to file a valid designation of beneficiary with the Plan
Committee under the provisions of this Section 10.1, or if a designated
Beneficiary fails to survive to receive any or all payments due hereunder, then
the death benefit payable under this Plan shall be payable to the Participant’s
(or the Beneficiary’s) spouse; if no spouse survives, then to the Participant’s
(or Beneficiary’s) children, with equal shares among living children and with
the living descendants of a deceased child receiving equal portions of the
deceased child’s share; in the absence of spouse or descendants, to the
Participant’s (or Beneficiary’s) parents; and in the absence of spouse,
descendants or parents, to the Participant’s (or Beneficiary’s) brothers and
sisters, with the living descendants of a deceased brother and those of a
deceased sister receiving equal portions of the deceased brother’s or sister’s
share; in the absence of any of the persons name herein, to the Participant’s
(or Beneficiary’s) estate.
For purposes of this Section 10.1, the term “descendant” means all persons who
are descended from the person referred to either by birth to or legal adoption
by such person, and “child” or “children” includes adopted children.
10.2.
Benefits Not Assignable. The rights of each Participant are not subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment, or garnishment by creditors of the Participant or any
Beneficiary. Neither the Participant nor Beneficiary may assign, transfer or
pledge the benefits under this Plan. Any attempt to assign, transfer or pledge a
Participant’s benefits under this Plan is void.

10.3.
Benefit. This Plan constitutes an agreement between the Company and each of the
Participants which is binding upon and inures to the Company, its successors and
assigns and upon the Participant and his heirs and legal representatives.

10.4.
Headings. The headings of the Articles and Sections of this Plan are included
for purposes of convenience only, and shall not affect the construction or
interpretation of any of it provisions.

10.5.
Notices. All notices, requests, demands, and other communications under this
Plan shall be in writing and shall be deemed to have been duly given on the date
of service if served personally on the party to whom notice is to be given, or
on the third day after mailing if mailed to the party to whom notice is to be
given, by first class mail, registered or certified (return receipt requested),
postage prepaid, and properly addressed to the last known address to each party
as set forth on the first page thereof. Any party may change its address for
purposes of this Section by giving the other parties written notice of the new
address in the manner set forth above.

10.6.
No Loans. The Plan does not permit any loans to be made to any Participant or
Beneficiary.


16





--------------------------------------------------------------------------------




10.7.
Gender Usage. The use of the masculine gender includes the feminine gender for
all purposes of this Plan.

10.8.
Expenses. Costs of administration of the Plan shall be paid by the Company.

IN WITNESS WHEREOF, the Company has executed this Amended and Restated Deferred
Compensation Plan (2013) on October 3, 2013, effective as of the Effective Date.
MOLINA HEALTHCARE, INC.






By: /s/ Joseph M. Molina, M.D.
Joseph M. Molina, M.D.
Chief Executive Officer



17



